Submitted December 16, 1925.
Plaintiff got a verdict in his suit on a policy insuring him against damage by fire to his automobile. Defendant moved for a new trial and for judgment n.o.v., pursuant to the act of April 9, 1925, P.L. 221. The court refused judgment n.o.v., but granted a new trial. Defendant appeals and assigns for error the refusal of judgment n.o.v. The suit involves disputes concerning essential facts, depending on oral evidence, which, as the case may be tried again, we shall not discuss. As those facts are in dispute, judgment n.o.v. could not have been entered, — a conclusion that disposes of the only error assigned. Our attention has not been called to anything indicating that the court below unwisely exercised the judicial discretion vested in it to grant a new trial; for a construction of the act of 1925 see Lafayette March v. Philadelphia and West Chester Traction Co., ___ Pa. ___ (February 1, 1926).
Appeal dismissed.